Name: Council Regulation (EEC) No 1465/86 of 13 May 1986 fixing, for the 1986/87 marketing year, the monthly increases in the activating threshold price, the guide price and the minimum price for peas and field beans
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 21.5.86 Official Journal of the European Communities No L 133/23 COUNCIL REGULATION (EEC) No 1465/86 of 13 May 1986 fixing, for the 1986/87 marketing year, the monthly increases in the activating threshold price, the guide price and the minimum price for peas and field beans THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas and field beans ('), as last amended by Regu ­ lation (EEC) No 1485/85 (2), and in particular Article 2a thereof, Having regard to the proposal from the Commission (J), Whereas , under Article 2a of Regulation (EEC) No 1431 / 82 , the amounts by which the activating threshold price, the guide price and the minimum price for peas and field beans respectively are increased each month as from the beginning of the third month of the marketing year should be fixed and the number of months during which these increases are applied should be determined for the 1986/87 marketing year ; Whereas these increases , equal for each of the months , must be fixed bearing in mind the average storage costs and the level of interest rates recorded in the Community ; whereas the average storage costs should be established on the basis of the cost of warehousing in appropriate premises and the handling costs necessary for proper preservation ; whereas interest may be calcu ­ lated on the basis of the rate considered as normal for the regions of production, HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1986/87 marketing year, the amount of the monthly increases in the guide price and the minimum price for peas and field beans shall be fixed at 0,18 ECU per 100 kilograms. 2 . The increases referred to in paragraph 1 shall be applied for six months . Article 2 1 . For the 1986/87 marketing year, the amount of the monthly increases in the activating threshold price of peas and field beans shall be fixed at 0,40 ECU per 100 kilograms. 2 . The increases referred to in paragraph 1 shall be applied for six months . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply as from 1 July 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . &gt; Done at Brussels, 13 May 1986 . For the Council The President W. F. van EEKELEN (') OJ No L 162 , 12 . 6 . 1982 , p . 28 . O OJ No L 151 , 10 . 6 . 1985 , p . 7 . O OJ No C 85 , 14 . 4 . 1986, p . 23 .